       Case: 3:19-cv-01018-jdp Document #: 35 Filed: 11/25/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WISCONSIN

JEREMY LUZAR,

                        Plaintiff,

vs.                                           Case No.: 19-cv-1018
ANDREW SAUL,
Commissioner of Social Security,

                        Defendant.


                             NOTICE OF APPEAL



     Notice is hereby given that Jeremy Luzar, by his attorney, Dana W.
Duncan, Duncan Disability Law, S.C., plaintiff in the above named case,
hereby appeals to the United States Court of Appeals for the Seventh Circuit,
an order dated September 3, 2020 and the judgment dated September 3, 2020
by Federal District Judge James D. Peterson which affirmed the decision of the
Defendant, Andrew Saul, Commissioner of Social Security, denying
plaintiff’s application for disability insurance benefits under 42 U.S.C. §§
216(i) and 223.


      This notice is timely filed under 20 CFR § 802.206 as a motion for
reconsideration was filed in this case on September 14, 2020, suspending the
time to file this notice of appeal.

     Dated this 25th day of November, 2020.
Case: 3:19-cv-01018-jdp Document #: 35 Filed: 11/25/20 Page 2 of 2




                                   DUNCAN DISABILITY LAW, S.C.
                                   Attorneys for the Plaintiff


                                   /s/ Dana W. Duncan
                                   Dana W. Duncan
                                   State Bar I.D. No.
                                   01008917 555 Birch St
                                   Nekoosa, WI 54457
                                   (715) 423-4000
